AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT
for the

District of NEVADA

 

United States of America )
v. ) Case No. 2:20-mj-00197-VCF
)
JUAN MARTINEZ ) Charging District: Northern District of Texas
Defendant ) Charging District’s Case No. 2:17-cr-1123-Z-BR-2

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: US. District Court - Northern District of Texas Courtroom No.: AS ORDERED |
205 SE 5" Ave.
Amarillo, TX 79101 Date and Time: March 27, 2020 (12:00am)

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the

charges are pending.

 

 

Date: March 9, 2020
Judge’s signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE

Printed name and title

  
 
 

   

——_FILED
——— ENTERED ——— RECEIVED

——— SERVED
COUNSEL/PARTIES OF RécoRD

     
  

        
 
 

    
  
 

CLERK US Tin
DiS "PIC
DISTRICT Of MUTE

      
     

BY.

  

CLERK US Disthic
DISTRICT OF Neva

 
 

     

- DEPUTy

      

DEPUTY

 
